number release date id office uilc cca_2012020311241237 ---------- from -------------------- sent friday february am to ---------------------- cc subject re tefra issues --------- i am not sure what your question is a computational adjustment is the change in a partner's tax_liability sec_6231 a computational adjustment can be either directly assessed if its purely a math computation or assessed through a notice_of_deficiency if further factual determinations are required computational adjustment does not mean an amount that is directly assessed even though people commonly refer to it as such if the taxpayer agrees to the assessment and signs a waiver it is also an agreed affected_item if the partner signs a waiver the agent does not need to determine whether factual determinations are required or not we can simply assess if no waiver is signed then we can directly assess only if the assessment is purely a math computation with no partner-level factual determinations required
